Kavanagh, C. J.
This appeal is from a 1951 conviction of first-degree murder. Allegations of error are made concerning prejudicial publicity and the admission of certain evidence. We affirm.
In 1950, Carolyn Drown was murdered near Kalamazoo. Two men, one of them appellant Olson, were convicted by a jury of first-degree murder for that killing.
Confessions of both defendants were introduced at trial. Because of the United States Supreme Court’s subsequent decision in Jackson v Denno, 378 US 368; 84 S Ct 1774; 12 L Ed 2d 908 (1964), and our resulting decision in People v Walker (On Rehearing), 374 Mich 331; 132 NW2d 87 (1965), a hearing was ordered in December, 1970, to determine the voluntariness of Olson’s confession. The confession was found to be voluntary. The admission of other evidence has also been challenged, including statements of the codefendant, material seized from Olson’s automobile, and testimony concerning a polygraph examination. Defendant also urges that his motion for change of venue should have been granted due to prejudicial publicity.
A lengthy recitation of the facts and legal issues involved in this case would serve no good purpose. No new legal ground would be broken and no new law explained.
Our standards of criminal procedure, and our notion of what constitutes a "fair trial” have changed in the quarter century since this trial occurred. Many practices considered acceptable in 1951 would not be countenanced in 1976. More *32importantly, they would not be employed by law enforcement agencies today.
We have made a thorough review of the issues presented. We have considered appellant’s arguments in light of the law existing in 1951, and have considered application of rulings made since that time. We are not persuaded that this defendant did not receive a fair trial. The conviction is affirmed.
Williams, Levin, Coleman, and Fitzgerald, JJ., concurred with Kavanagh, C. J.
Lindemer and Ryan, JJ., took no part in the decision of this case.